ORDER

PER CURIAM.
Brian Fischer (Father) appeals from a trial court judgment entered in a paternity proceeding ordering Father to pay to Christine Zahoczky (Mother) $18,865.33 as reimbursement for necessaries provided to their child and $7,212 as retroactive child support. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).